1
2
3                                                                                JS-6

4
5
6
7
                             UNITED STATES DISTRICT COURT
8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                                     WESTERN DIVISION
10
11   SHAYNE MICAYLE WALLACE,                         No. 2:19-cv-09446-JFW-(JCx)

12              Plaintiff,                           ORDER DISMISSING CASE WITH
                       v.                            PREJUDICE
13
14   NYESHIA WELCH,
                                                     Honorable John F. Walter
15              Defendant.                           United States District Court Judge
16
17         Having considered the parties’ Stipulation For Dismissal, and for good cause
18   shown, the parties’ stipulation is GRANTED. The Court orders that:
19         1.    This case is dismissed, with prejudice.
20         2.    The parties shall bear their own attorney’s fees and costs.
21
22    Dated: November 12, 2019
23
24
25                                            Honorable John F. Walter
                                              United States District Court Judge
26
27
28
                                                 1
